

116 HR 5629 IH: Financial Literacy Improvement for Professionals Act of 2020
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5629IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Budd (for himself and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to provide classes on financial
			 literacy to elementary and secondary students, and for other purposes.
	
 1.Short titleThis Act may be cited as the Financial Literacy Improvement for Professionals Act of 2020 or the FLIP Act. 2.Use of grant funds to improve financial literacy (a)Educator development regarding financial literacySection 2242(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6672(a)) is amended—
 (1)in paragraph (4), by striking or at the end; (2)in paragraph (5), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new paragraph:  (6)providing teachers with professional development activities that enhance or enable the provision of financial literacy coursework covering topics that include personal finances, responsible borrowing, managing interest on debt, credit scores, and setting up a bank account, across a local educational agency..
 (b)Specifying scope of financial literacySection 4107(a)(3)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7117(a)(3)(A)) is amended—
 (1)in clause (ii), by striking and at the end; (2)in clause (iii), by striking and Federal financial aid awareness activities; and inserting the following: courses providing instruction on debt management, managing interest on debt, credit scores, setting a personal budget, opening a checking and savings account at a bank, and alternative banking methods; and; and
 (3)by adding at the end the following new clause:  (iv)Federal financial aid awareness activities;.
 3.Effective dateThe amendments made by section 2 shall apply on December 1, 2020. 